Citation Nr: 0808384	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than August 28, 
2003, for the award of service connection for diabetes 
mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to October 
1976 and from December 1976 to December 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2007, the Board remanded this claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam and cannot be a "Nehmer class member."

2.  In a May 1997 rating decision, the RO denied service 
connection for diabetes mellitus, type II.  The veteran was 
notified of the decision along with his appeal rights and did 
not appeal the decision.

3.  The veteran submitted an application to reopen the claim 
for service connection for diabetes mellitus, type II, on 
August 28, 2003.  

4.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for diabetes 
mellitus, type II, between May 1997 and August 2003.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 
2003, for the award of service connection for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The veteran's claim for an earlier effective date is a 
downstream issue from his August 2003 claim for service 
connection for diabetes mellitus, type II.  For example, VA 
awarded service connection for diabetes mellitus, and the 
veteran subsequently filed a notice of disagreement arguing 
he warranted an earlier effective date.  In this type of 
circumstance, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  VA actually 
issued a new rating decision in February 2004 denying an 
earlier effective date.  Following a notice of disagreement 
from the veteran, it then issued a statement of the case 
addressing the effective-date issue in September 2004.

A VCAA notice had been sent in September 2003, which informed 
the veteran what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
This letter did not inform him of how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations; however, the Board finds that 
the veteran has not been prejudiced by this for two reasons.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  One, he is not 
appealing the evaluation assigned.  Two, as noted above, the 
veteran's claim for an earlier effective date is a downstream 
issue, and the RO sent the veteran a statement of the case 
which addressed his earlier effective date claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA obtained the 
veteran's service personnel records.  VA did not provide the 
veteran with an examination in connection with his claim for 
an earlier effective date, as this issue would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2007).  (VA provided the veteran with 
an examination in connection with his claim for service 
connection.)

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Earlier Effective Date

The veteran claims that he should be awarded an earlier 
effective date for the grant of service connection for 
diabetes mellitus, type II.

In October 1996, the veteran submitted a claim for service 
connection for diabetes mellitus.  In a May 1997 rating 
decision, the RO denied the claim.  The veteran was informed 
of this determination that same month, including his 
appellate rights, and he did not appeal the decision.  That 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).

On August 28, 2003, the veteran submitted an application to 
reopen the claim for service connection for diabetes 
mellitus, type II.  Service connection has been awarded for 
diabetes mellitus, type II, as of August 28, 2003.

A.  Nehmer

In asserting that he warrants an earlier effective date, the 
veteran alleges that the holding in Nehmer applies to his 
claim, which would allow him an effective date of October 
1996.  The veteran did not provide any explanation for why he 
believed Nehmer applied to his claim.  

The Board notes that the "Nehmer stipulations" were 
incorporated into a final regulation that became effective on 
September 24, 2003.  68 Fed. Reg. 50,966 (Aug. 25, 2003) 
(codified at 38 C.F.R. § 3.816 (2007)).  That regulation 
defines a "Nehmer class member" as "a Vietnam veteran who 
has a covered herbicide disease," to include diabetes 
mellitus, type II.  38 C.F.R. § 3.816(b) (2007).

The purpose for the Board's January 2007 remand was to 
determine if the veteran qualified as a "Vietnam veteran."  
The veteran's service personnel records were obtained, and 
they fail to show that the veteran served in Vietnam.  
Without service in Vietnam, the veteran cannot meet the 
requirements of a "Nehmer class member," and the Nehmer 
stipulations cannot apply to his claim.  

Accordingly, the holding in Nehmer does not assist the 
veteran in obtaining an earlier effective date.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as 
opposed to facts, is dispositive, claim should be denied or 
appeal terminated because of the absence of legal merit or 
lack of entitlement under the law).

The Board will now consider the claim for entitlement to an 
earlier effective date under the statute and regulation that 
addresses effective dates (as opposed to the regulation that 
addresses effective dates in connection with Nehmer).

B.  Reopened claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2007).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

As noted above, the RO has awarded service connection for 
diabetes mellitus as of August 28, 2003.  On that date, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, stating he wanted service connection for diabetes 
mellitus, type II, due to medication he was taking for his 
service-connected hypertension.  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than August 28, 
2003, for the award of service connection for diabetes 
mellitus, type II, is legally precluded.  The reasons follow.

As stated above, the May 1997 rating decision that denied 
service connection for diabetes mellitus, type II, is final, 
see 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and the 
effective date for the award of service connection for 
diabetes mellitus, type II, cannot go back to 1996 in the 
absence of clear and unmistakable error (which the veteran 
has not alleged).

The next time the veteran submitted an application to reopen 
the claim for service connection for diabetes mellitus on 
August 28, 2003.  It was following this submission that VA 
reopened the claim and awarded service connection for 
diabetes mellitus, type II, and assigned an effective date of 
August 28, 2003.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to August 28, 2003, for the 
award of service connection for diabetes mellitus.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").

The Board has thoroughly reviewed the evidence of record 
between May 1997 and August 2003 to see if the veteran filed 
a claim, an informal claim, or expressed a written intent to 
file a claim for service connection for diabetes mellitus and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. §§ 3.1(p), 3.155 (2007).  In fact, there is nothing 
in the record between the time he was notified of the May 
1997 rating decision and the August 2003 application to 
reopen which would serve as an informal claim.

For the reasons stated above, an effective date earlier than 
August 28, 2003, for the award of service connection for 
diabetes mellitus, type II, cannot be granted, as there is 
nothing in the record to provide a basis to award an earlier 
effective date.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than August 28, 2003, for the award 
of service connection for diabetes mellitus, type II, is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


